Title: To Thomas Jefferson from James Wood, 24 February 1781
From: Wood, James
To: Jefferson, Thomas



Sir
Charlottesville 24th. Feb. 1781.

Since I had the Honor of Writing you the 20th. Instant I have been informed that there is a Number of Prisoners of War at Winchester, that Provisions are Scarce and hard to be Procured in that Neighbourhood, and that the whole Houses are taken up. If this shou’d be the Case, it will be Necessary for me to Send a part of the Germans to Stovers Town or Shepherds Town, Neither of which will be Very Inconvenient to the Others. I have the Honor to be with Great Respect and Esteem, Sir Yr. Excellency’s Very Obt. Servt.,

James Wood

